DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 12/23/2021.
Claims 1 – 11 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, the Applicant claims “detecting, by the server, whether the reminder triggering condition is met, at least based on a current geographic location of the user that is provided from an electronic device of the user to the server satisfying the geographic location of the reminder triggering condition by the current geographic location of the user being within an area with a geographic location of the preset event as a center and a threshold distance as a radius, and a reminding time that is set according to a distance from the current geographic location of the user to the geographic location of the preset event and a life pattern of the user in a manner to avoid disturbing a sleeping user, and is before the time of occurrence for the preset event”. The phrase “within an area with a geographic location of the preset event as a center and a threshold distance as a radius” was not disclosed anywhere in the disclosure. The Applicant stated that the above parts should be found in paragraph 0055 and 0081 but the Examiner couldn’t find it or any other paragraph. In paragraph 0055, the reminder would be triggered when a preset time is reached. If the user wants to see the movie at a particular location and on certain date, the user has to locate himself/herself with a terminal device and send the location to the web search platform. Further in paragraph 0081, the user has option to set the time as the preferences if the user known any other events will occur, or to avoid disturb the sleeping user.
Therefore, the phrase “within an area with a geographic location of the preset event as a center and a threshold distance as a radius” was not supported by the disclosure, and thus failing to comply with the written description requirement.
For faster prosecution, the Examiner will not response to any arguments related to this limitation.
Further the phrase “in a manner to avoid disturbing a sleeping user” is considered as non-descriptive material since this limitation is not connected to other limitations of the claim and is not make the claim patentable. This limitation did not show how this connect to other limitation and how it make the claim patentable. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cusick et al (U.S. 2010/0311399 A1) in view of Gerchikov et al (U.S. 9,607,318 B1).
♦As per claims 1, 6, 7,
Cusick discloses an event reminding method, device (Fig. 1), the method comprising:
“providing, by a server, a user with information about a preset event, wherein the information is responsive to a search request from the user, to the server regarding the preset event, the information about the preset event comprising a time of occurrence for the preset event” See Fig. 3C, Fig. 4 step 410, Fig. 5 paragraphs 0113 – 0114 of Cusick wherein the events (audio channel) include date/time, and the user can input keyword to search for a particular video or media [“a user input identifying a video may be received”; “A listing (not shown) of the videos identified by the keyword may be displayed”].
“receiving, by the server, a reminder request for the preset event from the user, the reminder request comprising a reminder triggering condition that at least comprises geographic location, and time; and setting, by the server, a reminder for the preset event” See Fig. 3A-3f (detect new location), Fig.6, Fig. 10 (triggering condition), paragraphs 0083, 0088, 0114 – 0116, 0120, 0122 - 0123 of Cusick wherein the user can request/setup a reminder and selection/setup location based services [“the user may subsequently select a subset of the displayed videos for which to set an audible reminder”, “an audible reminder display 600 may be reminder for the identified video”; “For example, after the user has selected the set audible reminder option 610, mobile user equipment device 108 may store the audible reminder settings and generate the audible reminder at a predetermined time”].
Cusick inherently teaches “the reminder request comprising … at least comprises geographic location”, by using user’s current location and allowing the user to setup/checking the box for detecting new location (See Fig. 3b, 3d – 3f, paragraph 0078, 0084, 0088, 0097, 0099, 0100 of Cusick), wherein “Program listings area 326 includes program listings for a plurality of television channels corresponding to a selected time slot and the user's current location” and “Screen 330 may be displayed in response to the user changing his location to a location that receives different television programming or the user prompting the interactive media guidance application to retrieve program listings information for the user's current location”.
Cusick does not clearly disclose “detecting, by the server, whether the reminder triggering condition is met, at least based on a current geographic location of the user that is provided from an electronic device of the user to the server satisfying the geographic location of the reminder triggering condition by the current geographic location of the user being 
Gerchikov, in the same field of endeavor, discloses a method, system allowing the user to receive a reminder for an event including the teaching of:
Obtain user’s preferences such as interest, history transactions, scheduling in calendar… to generate a list of merchandises or events that may be potential interest to the user: See Fig. 2, col. 14 lines 4 – 67 of Gerchikov.
The events include location and time: See col. 5 lines 45 – 50 of Gerchikov wherein “the sale event data is organized based on the merchants sponsoring the sale, and/or the date and time of the sale, and/or the geographic location of the sale”
“detecting, by the server, whether the reminder triggering condition is met, at least based on a current geographic location of the user that is provided from an electronic device of the user to the server satisfying the geographic location of the reminder triggering condition by the current geographic location of the user being within a threshold distance of a geographic location of the preset event, and a reminding time that is set according to a distance from the current geographic location of the user to the geographic location of the preset event and a life pattern of the user, and is before the time of occurrence for the preset event” See col. 7 lines 20 – 58, col. 12 lines 54 - 67 of Gerchikov wherein “  one embodiment, the threshold distance between the geographic position of the consumer and the sale event is defined by the consumer”.
It would have been obvious to one with ordinary skill in the art before the effective time of the claim invention to apply the teaching of Gerchikov into the invention of Cusick, since both inventions were available, and the combination would provide the user more desirable results and reduce the time searching formation.
“setting a reminder for the preset event” See Fig. 6, paragraphs 0114 – 0116, 0120 of Cusick wherein the user can request/setup a reminder “an audible reminder display 600 may be provided to set an audible reminder for the identified video”; “after the user has selected the set audible reminder option 610, mobile user equipment device 108 may store the audible reminder
“sending the reminder for the preset event to the user through a pre-entered reminding manner when the reminder triggering condition is met” See Fig. 7 step 740 – 750, paragraphs 0125, 0142 of Cusick wherein the audio signal is sent to the user [“If a match is found, at step 740, an audio signal that, when heard by the user, identifies the video to the user may be retrieved … the audio signal that identifies the video to the user when the user hears it”, “Processor 1114 may then generate an MMS or any other suitable message (e.g., text message) that includes the event ID (of the event triggered by event trigger circuitry 1118). Mobile device 1120 may receive the MMS or text message from remote device 1110 via communications network 126”].
♦As per claims 2, 8,
“wherein before providing the user with information about the preset event for which the user requests the search, the method further comprises: receiving a search request for the preset event from the user, the search request including a search keyword of the preset event; and searching for webpage information containing the search keyword according to the search request, to obtain information about the preset event” See paragraph 0114 of Cusick wherein the keyword is received [“the user may be presented with a screen that allows the user to input a keyword that identifies a number of programs … the user may input keyword "idol" and in response any video with a matching keyword in, for example, its title will be identified. A listing (not shown) of the videos identified by the keyword may be displayed”].
♦As per claims 3, 9,
“receiving a request for managing the reminder from the user, wherein said managing comprises at least one of the following operations: addition, deletion and modification” 
♦As per claims 4 - 5,
“wherein the reminder comprises reminding content, reminding time and reminding manner”; “wherein the reminding manner comprises at least one of: short message, email, and phone call” See Fig. 6 and 10 of Cusick wherein the reminder comprises content (Dancing with the star), time (February 16, 8pm), manner (audio or ringtone).
♦As per claims 10 - 11,
Cusick discloses a server, the server comprising:
“one or more processor” Fig. 2, element 206 of Cusick.
“a storage device configured for storing one or more programs” See Fig. 1 – 2 of Cusick.
“a communication interface configured for enabling the processor and the storage device to communicate with an external device” See Fig. 1 of Cusick (communication network 126).
“wherein the one or more programs are executed by the one or more processors, to enable the one or more processors to implement the method of claim 1” See rejection of claim 1.

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. 
Applicant argues the Cusick fails to disclose “detecting, by the server, whether the reminder triggering condition is met, at least based on a current geographic location of the user that is provided from an electronic device of the user to the server satisfying the geographic location of the reminder triggering condition by the current geographic location of the user being within an area with a geographic location of the preset event as a center and a threshold distance as a radius, and a reminding time that is set according to a distance from the current geographic location of the user to the geographic location of the preset event and a life pattern of the user in a manner to avoid disturbing a sleeping user, and is before the time of occurrence for the preset event”. The examiner respectfully disagrees.
Cusick at least discloses a reminder setting that the user can set the trigger at a predetermined time (See Fig. 10 of Cusick, wherein the user can set the trigger at 5, 10 or other time before the show time). The time, in this case, is equivalent to “a reminding time” that the user can set in advance, and can be associated with “a life pattern of the user in a manner to avoid disturbing a sleeping user, and is before the time of occurrence for the preset event”.
Cusick does not clearly teach both the location and the time must be reached for the reminder to occur. The Examiner, therefore, introduced a second reference. Gerchikov discloses a method, system that send an alert to user when the user in a certain geographic location and in certain time. As discussed above in claim 1, Gerchikov teaches col. 7 lines 20 – 58, col. 12 lines 54 - 67 of Gerchikov wherein “In one embodiment, the threshold distance between the geographic position of the consumer and the sale event is defined by the consumer. A message will be sent to the user if the user location and time are reached. in combination with Cusick, the combination would yield a reminder setting that the user can set both location and time for a particular event, as in the claim invention.
Applicant argues “Cusick does not disclose that an “MMS message is pre-entered” by a user”. The examiner respectfully disagrees.
According to Fig. 10, Cusick clearly discloses that the MMS message is pre-entered way before the show occur. The user was able to set the reminder at 5 minutes, 10 minutes or other time that before the event occur.

The Following art is another closest art:
Kim et al (U.S. 8,451,112 B2) discloses a method, system for generating an alert for at least one event including the teaching of : obtaining scheduling data associated with a first event, wherein the first event scheduling data includes a first event time value and a first event location value; obtaining a device location value; obtaining a current time value; determining if the first event location value and the device location value differ by more than an event location threshold, wherein the event location threshold includes at least one of a predefined distance or a trigger event; upon a determination that the first event location value and the device location value differ by more than the event location threshold, estimating a first travel time value from the device location and the first event location; generating, by the device, a departure time value by comparing the first event time value and the estimated first travel time value; and generating, by the device, a departure alert by comparing the departure time value and the current time value.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161